Citation Nr: 1048143	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  09-34 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for vasovagal attacks.

2.  Entitlement to service connection for disequilibrium with 
dizziness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 2000 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied service connection for the 
conditions stated above, as well as for chronic cough and breast 
reduction surgery with residual scarring.  The Veteran filed a 
notice of disagreement as to each of these denials.  With respect 
to breast reduction residuals, these conditions had already been 
granted in January 2008, and the Veteran was notified that this 
second denial was in error.  With respect to chronic cough, the 
Veteran's representative later clarified that she was seeking 
service connection for chronic cough as a manifestation of 
gastroesophageal reflux disease (GERD).  See April 2009 
clarification of issues on appeal.  As the RO granted service 
connection for GERD (also claimed as chronic cough) in August 
2009, which constitutes a full grant of the benefit sought on 
appeal, this issue is not currently before the Board.  

These claims were processed as part of the Benefits Delivery at 
Discharge (BDD) program.  The purpose of the BDD program is to 
help ensure a smooth transition from military to civilian status 
by allowing service members to file pre-discharge claims for 
disability compensation with VA.  The Virtual VA paperless claims 
processing system is utilized in order to facilitate the quick 
processing of claims under this program.  Instead of paper, a 
highly secured electronic repository is used to store and review 
every document involved in the claims process.  The use of this 
system allows VA to leverage information technology in order to 
more quickly and accurately decide a claim for benefits.  Because 
the current appeal was processed as part of the Virtual VA 
system, any future consideration of the Veteran's case should 
take into consideration the existence of this electronic record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

As noted above, the Veteran served on active duty from May 2000 
through December 2007.  The evidence currently of record reflects 
that the Veteran complained of symptoms including 
lightheadedness, disequilibrium, and dizziness starting during 
service in August 2000.  These symptoms occurred at times with 
physical activity and at times while at rest, although the 
symptoms dramatically decreased when she decreased physical 
activity.  At an October 2007 QTC examination, the Veteran again 
complained of episodes of dizziness, feeling as if she is going 
to "pass out" on a regular basis, and periods of fainting that 
she attributed to vasovagal attacks.  After service, at a July 
2009 VA heart examination, the Veteran continued to complain of 
occasional lightheaded spells, often associated with high levels 
of activity, but sometimes during routine daily activities and 
climbing steps.  As such, the record reflects subjective reports 
of continuous symptomatology since service.  

Objectively, a January 2001 record indicates differential 
diagnoses of vasovagal episode, with hyperthyroidism as second in 
the differential, and anxiety disorder as third in the 
differential.  The Veteran underwent extensive testing during 
service from January through November 2005, including event 
monitors, Holter monitors, EKGs, echocardiograms, exercise stress 
tests, and a head up tilt table (HUTT) test.  These resulted in 
diagnoses including vasovagal response or neurocardiogenic 
presyncope and prolonged QT syndrome.  See, e.g., March 2005 
letter; November 2005 partial report.  A September 2007 private 
ENT record notes complaints of ear clogging for two years and 
symptoms of spinning and imbalance, with a diagnosis of allergic 
rhinitis and a notation that the Veteran was "here for coughing, 
allergy-type Eustachian tube problem."  Similarly, at the 
October 2007 QTC examination, the Veteran reported that the ENT 
provider told her that her dizziness was probably due to a 
Eustachian tube dysfunction.  At this time, there was no 
disturbance of the nasopharyngeal passage upon physical 
examination, and an EKG showed no abnormalities.  The QTC 
examiner opined that there was no pathology identified on 
physical examination to render a diagnosis as to either vasovagal 
attacks or disequilibrium with dizziness.  A November 2007 
private echocardiogram showed some mitral and tricuspid 
regurgitation, and a probable patent foramen ovale with minimal 
flow from left to right, with a diagnosis of heart murmur.

After service, at the July 2009 VA heart examination, the 
examiner stated that the Veteran's cardiovascular status to date 
had been within normal limits.  He noted that a March 2005 tilt 
test was positive and described as the vasodepressive type, and 
that it recreated symptoms including dizziness and transient loss 
of consciousness.  He further noted that the possibility of a 
probable patent foramen ovale with left to right shunting in the 
November 2007 was a variant that can be found in 25 percent of 
individuals.  Based on review of the previous treatment records 
and a current EKG, the examiner opined that the Veteran had a 
normal cardiovascular examination and rendered a diagnosis of 
history of vasovagal syncope.  He further opined that the history 
of vasovagal syncope was not caused by or a result of military 
service, without giving a rationale for such opinion.

The Veteran is competent to testify that she has experienced 
observable symptoms (such as dizziness, fainting spells, and 
feeling as if she is going to pass out) continuously since 
service.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); 
Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  
Additionally, the Veteran has consistently reported similar 
symptoms during service.  However, the nature of her claimed 
disorders is such that she is not competent to testify as to a 
diagnosis or their etiology because such questions require 
specialized knowledge, training, or experience.  See id.; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Further, 
entitlement to service connection is limited to cases where a 
disease or injury during service results in a disability, and, 
therefore, service connection may not be granted where there is 
no present disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 
(1992).  Similarly, evidence of a symptom alone, without a 
diagnosed or identifiable underlying condition, does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  
However, service connection may be granted where a disability is 
present at any time during the course of the appeal, even if 
symptoms or manifestations resolve prior to adjudication.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  

As such, further development is necessary for a fair adjudication 
of the Veteran's claims.  Although the Board regrets the 
additional delay, a remand is necessary to ensure that due 
process is followed and that there is a complete record upon 
which to decide the Veteran's claims so that she is afforded 
every possible consideration.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2010).

First, it appears that a portion of the Veteran's service 
treatment records may not have been associated with the Virtual 
VA claims file.  In particular, a November 2005 report from 
University of North Carolina (UNC) Hospitals for evaluation of 
the Veteran's claimed conditions indicates that there are 6 
pages, and only pages 1 and 2 are currently of record.   As such, 
upon remand, the AOJ should ensure that all pertinent service 
treatment records, to include any referrals to private 
facilities, have been associated with the claims file. 

Further, the Veteran should be afforded another opportunity to 
identify any outstanding treatment records pertaining to her 
claimed conditions.  Reasonable efforts should be made to obtain 
and associate with the claims file any such records.

Thereafter, the Veteran should be scheduled for a VA examination 
with an appropriate medical professional to determine the nature 
and etiology of her claimed conditions.  In particular, the 
examiner should identify any current disability manifested by 
vasovagal attacks or disequilibrium with dizziness, and whether 
any diagnosed disability is related to service.  The examiner 
should also indicate whether the claimed conditions are one in 
the same or, rather, are separate conditions.  In making these 
determinations, the examiner should consider all lay and medical 
evidence, including but not limited to the cardiac and ENT 
evaluations as summarized above, and conduct all tests deemed 
necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure that all 
treatment records during service, to 
include any pertinent referrals to private 
facilities, have been associated with the 
Virtual VA claims file.  If necessary, 
attempts should be made to obtain a 
complete copy of the November 2005 report 
from UNC Hospitals, after obtaining any 
necessary authorizations from the Veteran.

2.  The AOJ should request the Veteran to 
identify any providers who have treated 
her during the course of the appeal for 
any symptoms of vasovagal attack or 
disequilibrium with dizziness, and to 
complete the necessary authorizations for 
each non-VA provider.  After obtaining the 
necessary authorizations, request copies 
of any outstanding treatment records.  

3.  All requests and all responses for the 
above-described records, including 
negative responses, must be documented in 
the claims file.  All records received 
must be associated with the Virtual VA 
claims file.  If any records cannot be 
obtained after reasonable efforts have 
been expended, the Veteran should be 
notified and allowed an opportunity to 
provide such records.

4.  After completing the above-described 
development, schedule the Veteran for a VA 
examination with an appropriate medical 
professional to determine the nature and 
etiology of her claimed vasovagal attacks 
and disequilibrium with dizziness.  The 
entire Virtual VA claims file and a copy 
of this remand should be made available to 
the examiner for review, and such review 
should be noted in the examination report.  
All necessary tests and studies should be 
conducted.  The examiner is requested to 
respond to the following:

(a)  Does the Veteran have a 
disability manifested by vasovagal 
attacks currently, or at any time 
during the course of the appeal?  If 
so, please identify any such 
disability and all associated 
symptoms.

(b)  Does the Veteran have a 
disability manifested by 
disequilibrium with dizziness 
currently, or at any time during the 
course of the appeal?  If so, please 
identify any such disability all 
associated symptoms.

(c)  For any diagnosed disability, 
including but not limited to 
vasovagal attacks or disequilibrium 
with dizziness, state whether it is 
at least as likely as not 
(probability of 50 percent or more) 
that any such disability was incurred 
in or aggravated by the Veteran's 
service from May 2000 through August 
2007.  

(d)  State whether the Veteran's 
claimed vasovagal attacks and 
disequilibrium with dizziness are one 
in the same condition or, rather, are 
separate conditions.

Any opinion offered must be accompanied by 
a complete rationale.  The examiner should 
consider all lay and medical evidence, 
including but not limited to the Veteran's 
subjectively reported symptoms and 
previous cardiac and ENT evaluations as 
summarized above.  If any requested 
opinion cannot be offered without 
resorting to speculation, the examiner 
should indicate such in the examination 
report and explain why a non-speculative 
opinion cannot be offered.  

5.  The AOJ should ensure that the VA 
examination report fully addresses the 
questions stated herein, and is otherwise 
adequate for adjudication purposes.  If it 
is not, the entire file should be returned 
for further opinion or examination, as 
necessary.
	
6.  After completing any further 
development as may be indicated by any 
response received upon remand, 
readjudicate the claims based on all lay 
and medical evidence of record.  All 
applicable theories of service connection 
should be considered, including but not 
limited to continuity of symptomatology.  
As noted above, service connection may be 
granted for any disability that is present 
during the course of the appeal, even if 
symptoms resolve.  See McClain, 21 Vet. 
App. 319.  If the claims remain denied, 
issue a supplemental statement of the case 
to the Veteran and her representative, 
which addresses all relevant law and all 
evidence associated with the claims file 
since the last statement of the case.  
Allow an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The purpose of the VA examination(s) requested in this REMAND is 
to obtain information and/or evidence which may be dispositive of 
the appeal.  Therefore, the Veteran is hereby placed on notice 
that, pursuant to 38 C.F.R. § 3.655 (2010), failure to cooperate 
by attending the requested VA examination(s) may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

